Title: To Thomas Jefferson from William Short, 2 October 1788
From: Short, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Lyons Oct. 2. 1788
          
          I have this moment arrived here, and the first thing I do is to announce it to you. I left this morning the Chateau de Laye and came by water diligence to this place. It is my first navigation in France and I am much pleased with it. We were from 10. o’clock to five en route of which one hour was spent in dining, the rest in passing through such a variety of pleasing and rich prospect as cannot be out-done. The banks on either side were low enough to give us a view from the deck of the vessel, of the fine meadows which border the Saone. These meadows are bounded by fertile hills on one side and mountains on the other. The Mont d’or, with which you are acquainted, was the part which gave me the most sensible impression, because it recalled to my mind at every instant, and in every direction in which it was presented to us, some part or other of the rich mountains of Albemarle and Amherst. It may not have presented perhaps the same aspect to you as I was told that the side on which the main road passes was much less fertile. It produces the goat cheese so much admired. These poor animals are kept there for the purpose of making this cheese; they are born and die in houses without ever passing the threshold on account of the injury they do the vines. One would suppose, under that circumstance they would make as good cheese any where else, but the amateurs pretend that they distinguish easily that which  is made on the Mont d’or. For my part I tasted it several times and think it a very poor kind.
          Our diligence stops at the upper end of the town and my lodgings being toward the lower I had an opportunity of seeing a good part of it as I passed along the Quai. I have sent to purchase a plan of the town and intend to-morrow to visit its principal streets, places and other curiosities.—An accident brought Paradise to lodge at the Hotel D’Artois. I had put your paper into my trunk so as not to be able to turn to it at the moment of our separating at Villefranche. He determined to follow Dutens’ recommendation. I have done the same that I might learn with greater certainty in what manner Paradise arrived and set off from hence. By your paper I find you lodged at the Palais Royal, which is the next door to this. Intending to stay here two or three days at most, it was indifferent where I lodged. The Landlady here tells me that P. staid from tuesday to thursday, that he set out in good health and in a good way for Turin, having employed a Voiturier to transport him thither. She says she found him un peu chicaneur, and what astonishes me still more is that she is perfectly content with Madame.
          My last letter was written the day after I arrived at the Chateau de Laye and consequently I could only speak of my first reception there. The kindness and civility of every part of the family continued the same during my whole stay there. I was left perfectly at liberty to pursue my enquiries in every manner I thought proper, sometimes attended by M. de Laye, frequently instructed by Madame and always treated with a degree of kindness, ease and freedom which gave me great pleasure. I must mention to you also Sir what I promised them I would not fail to do, how much they are really attached to you and how much they desire to see you again at their house. They frequently drank and made me drink to your health, and with an air of so much sincerity that I could not help giving full faith to it, and the more so as we were in a plain kind of dining room as different from a salle à manger in Paris, as the table of some of our Albemarle friends is from that of a rich financier in Philadelphia. One circumstance which had weight with me will very probably appear to you trivial. It is that whilst we were dining in one end of the room there were women sewing and employed in domestic works in the other. Having seen this no where but in a country where I have been accustomed in my early days to see so much sincerity, I could not help by a kind of association of ideas to consider as pure and sincere every thing  which I heard there.—The Prieur yields to none in his attachment to you and seemed to have a pleasure in speaking of you which could not fail to augment my friendship for him.
          The objects which occupied my attention whilst at Laye were 1. wine making and 2. the metairie. Eight days spent in constant walking over the estate of M. de Laye, in constant examination and constant enquiry have put me fully in possession of these two subjects as they exist there. Less time would have sufficed but for the difficulties occasioned by a difference of measure, and a want of precision in answers to questions relative to rural matters. They have been accustomed to consider them in the mass only and frequently differ among themselves when questioned on particular parts. This circumstance obliged me often to correct what I had at first marked as certain information.—On the whole I am persuaded we may make wine in Virginia as easily as we make cyder. But I fear we shall find a greater difficulty than I had expected in the article of metairie. Every métayer in the cultivation of grain has a certain number of hands employed by him. It would seem that that kind of husbandry could not be carried on by one person alone, and it will be a long time before our slaves become sufficiently intelligent and provident to direct the work of others, viz. to employ themselves and others under them. This requires in the first place a certain degree of combination more than would be necessary, if each was to work for himself, and in the second a certain fund in money or property to begin with. In the Beaujolois the proprietor furnishes the land, the houses, and cattle of all sorts. Still M. de laye thinks that a Granger in order to begin well should be possessed of 3 or 4,000.₶ I am persuaded however that his estimation is too high—still it must necessarily be something considerable. A granger generally employs under him three or four bouviers and two or three women. He furnishes also in this part of France the instruments of husbandry. I was told by a Provençal whom I saw at Laye that in Provence that is not the case; but there the proportion of the proprietor is ⅔ instead of ½.
          A day or two ago I received a letter from Rutledge in answer to one I had written him on my arrival at Villefranche. He tells me that he and Shippen find it impossible to wait longer than a given day and desires I may without fail get to Geneva by that time. The day was passed before I received the letter. He says he shall be much mortified if I fail, as he has waited for me 19. days longer than he had intended to stay at Geneva. I am certainly much more mortified than he can be since he has a compagnon de  voyage and I have none. I am destined therefore to pass the Alpes alone. I hope I shall do it without vinegar.
          I long very much my dear Sir to hear from you and hope I shall have that pleasure at Geneva. The constant occupation in which both my mind and body have been since leaving Paris has prevented every thing like ennui. Still I feel most sensible how much pleasure it would give me at this moment to see you and your agreeable family.
          Oct. 3. I have already seen enough of Lyons to make me repent that I did not purchase at Paris the maps which you recommended to me and which it was my intention to have procured there, I mean that of modern France and ancient Gaul on the same scale. I had hoped it would be [ea]sy to repair this omission here but find it impossible. I shall feel it, as I have done at every stop I make. I wish now also I had endeavoured at Paris to have procured a small thermometer and barometer, such as I think I have seen, which are in a case and easily carried in the pocket. It is my constant change of place and the view of the mountains which has made me desire the one and the other of these articles. It is not probable I shall find them at Geneva as they are not here and after crossing the Alpes I shall have little use for the barometer. The first idea of the barometer occurred to me in going up to that height where you were on the estate of M. de Laye. I wished to form a just idea of its height. Do you recollect an eminence which commands it and on which stands a chapel, called St. Bonnet. It appeared to me that it was about the height of Monticello, but M. de Laye seemed so positive that it was higher than any person’s house whatever that I was obliged to agree with him that Monticello was between St. Bonnet and the croit, where you were. I will thank you to tell me what your opinion is.—I am now under the direction of a Valet de place and am going to begin my peregrinations with him. We have held a counsel and I find I shall with difficulty confine him to a small number of chosen objects. He seems much more fond of paintings than the remains of Roman antiquities which are in the suburbs and which I am panting after, having as yet seen nothing of the kind. Is not the Rhone a fine noble river? I remember well having read of it as well as the Arar in Caesar’s commentaries. Paradise and myself have agreed to read over together when we meet in Italy this excellent author and some of the chosen epistles of Horace. The view of these two rivers, and of a city founded by the Romans makes me impatient  to begin the execution of our agreement. He has thoughts of leaving Madame with her daughter and going with me to Rome.—I have only seen two Leyden gazettes since leaving Paris. In neither of them was anything respecting America, so that I am now as to that article where I was when I sat off. Adieu my dear Sir. Give me a place sometimes in your recollections and be assured it will afford a much greater satisfaction than you imagine to Your friend & servant,
          
            W: Short
          
        